        Case 1:20-cv-04656-JGK-OTW Document 23 Filed 02/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
JUAN CARLOS MARTINEZ ROSENDO,
                                                                 :
                                      Plaintiff,                 :   20-CV-4656 (JGK) (OTW)
                                                                 :
                     -against-                                   :         ORDER
                                                                 :
JOHN DOE CORP. d/b/a JIREH TIRE, et al.,                         :
                                                                 :
                                      Defendants.                :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         This matter has been referred to me for Inquest After Default. (ECF 22). By March 12,

2021, Plaintiff shall serve on Defendants and file an inquest memorandum setting forth proof of

damages. Plaintiff shall also serve a copy of this Order on Defendants by March 12, 2021 and

file an affidavit of service on the docket.

         Plaintiff’s proposed findings of fact and law should specifically tie the proposed damages

figure to the legal claim(s) on which liability has been established. Further, Plaintiff’s proposed

damages figures should be supported by documentary evidence and/or one or more affidavits

by an individual with personal knowledge establishing the proposed figures. See RGI Brands LLC

v. Cognac Brisset-Aurige, S.A.R.L., No. 12-CV-1369 (LGS) (AJP), 2013 WL 1668206, at *6 (S.D.N.Y.

Apr. 18, 2013) (noting burden on plaintiff to establish damages amount with “reasonable

certainty”). Plaintiff must also include documentation, including contemporaneous time

records, supporting any requested attorney’s fees and costs.

         Defendants’ opposition papers shall be filed by April 12, 2021.
      Case 1:20-cv-04656-JGK-OTW Document 23 Filed 02/11/21 Page 2 of 2




       The Court hereby notifies the parties that it may conduct this inquest solely on the

written submissions of the parties. See Action S.A. v. Marc Rich & Co., Inc., 951 F.2d 504, 508

(2d Cir. 1991). If any party seeks an evidentiary hearing on damages, such party must include

the request in its papers, as well as provide reasons why a hearing is necessary and detail what

types of additional evidence would be presented at the hearing.


       SO ORDERED.



                                                            s/ Ona T. Wang
Dated: February 11, 2021                                               Ona T. Wang
       New York, New York                                     United States Magistrate Judge




                                                2
